Birdsong, Judge.
Short appeals the trial court’s revocation of his probation, urging that the revocation was based on insufficient or no evidence, and that the trial court erred in overruling appellant’s motion to dismiss the petition for revocation. Held:
The arresting officer testified that when he pulled into the parking lot of a local fast-food restaurant, apparently after being called there by the manager, a tan Pontiac pulled away and the black van beside it remained in the parking lot. The manager came outside and explained that he had several times asked the occupants of the vehicles to leave but they would not. Appellant was just then getting *327in the van. The officer told appellant to leave. As appellant was getting in his van, the manager told the officer he had seen some suspicious activity between the occupants of the vehicles, “passing back and forth.” The officer then stopped appellant’s van as he was driving away and asked him to step out and show his driver’s license. Appellant stated he had none. As he stepped out of the van, the officer detected a strong odor of alcohol on appellant’s person and in the van. When appellant admitted he had been drinking all day, the officer arrested him for operating a motor vehicle without a license and driving under the influence. While securing the vehicle for impounding, the officer saw what appeared to him to be a half-consumed marijuana cigarette on the console of the engine cover. He then looked down between the passenger and driver’s seats and saw an open bag of marijuana. He advised appellant of his Miranda rights, and while inventorying the van, he found two more “baggies,” closed up and underneath the passenger’s seat, containing marijuana.
Decided April 21, 1981.
G. Hughel Harrison, for appellant.
W. Bryant Huff, District Attorney, Johnny R. Moore, Assistant District Attorney, for appellee.
This evidence is more than sufficient to authorize revocation of probation. See Harper v. State, 146 Ga. App. 337 (246 SE2d 391); Scott v. State, 131 Ga. App. 504 (206 SE2d 137).

Judgment affirmed.


Shulman, P. J, and Sognier, J., concur.